
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 676
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2012
			Mr. Engel (for
			 himself and Mr. Bilirakis) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		To expose and halt the Republic of Turkey’s
		  illegal colonization of the Republic of Cyprus with non-Cypriot populations, to
		  support Cyprus in its efforts to control all of its territory, to end Turkey’s
		  illegal occupation of northern Cyprus, and to exploit its energy resources
		  without illegal interference by Turkey.
	
	
		Whereas the Republic of Cyprus is an independent,
			 sovereign nation-state;
		Whereas the Republic of Cyprus, as the only sovereign
			 state on the island of Cyprus, is a member of the United Nations, the European
			 Union, and other key international organizations;
		Whereas Secretary of State Hillary Rodham Clinton stated
			 that the Republic of Cyprus is strategically important;
		Whereas Cyprus is a close friend and partner of the United
			 States in the volatile eastern Mediterranean region;
		Whereas Cyprus and the United States share basic values of
			 democracy and market-based economies;
		Whereas United Nations Security Council Resolution 939 of
			 July 29, 1994, reaffirms that a solution to the Cypriot issue must be based on
			 a State of Cyprus with a single sovereignty and international personality, and
			 a single citizenship, with its independence and territorial integrity
			 safeguarded, and comprising two politically equal communities as described in
			 the relevant Security Council resolutions, in a bicommunal and bizonal
			 federation, and that such a settlement must exclude union in whole or in part
			 with any other country or any form of partition or secession;
		Whereas the Republic of Turkey illegally occupies the
			 northern area of Cyprus with an armed force of 43,000 Turkish troops;
		Whereas Article 49 of the 4th Geneva Convention of 1949
			 states, the Occupying Power shall not deport or transfer parts of its
			 own civilian population into the territory it occupies;
		Whereas in 1954, Turkey ratified the 4th Geneva Convention
			 of 1949;
		Whereas Turkey is attempting to colonize the part of
			 Cyprus it occupies by sending hundreds of thousands of its citizens to live
			 permanently on Cyprus;
		Whereas the demographic makeup of the indigenous
			 population of the Republic of Cyprus is approximately 675,000 Greek-Cypriots,
			 90,000 Turkish-Cypriots, and 8,000 others;
		Whereas this demographic makeup is being dramatically and
			 illegally altered by the influx of non-Cypriot colonists sent from
			 Turkey;
		Whereas the number of Turkish colonists who have been
			 transplanted to Cyprus is estimated to be at least 200,000 and could be as high
			 as 500,000 based on statements of Turkish-Cypriot opposition leaders, trade
			 unionists, and journalists;
		Whereas the occupation regime rejected the Council of
			 Europe’s recommendation to have an island-wide census carried out by a
			 competent international organization by blocking such a census in the occupied
			 area;
		Whereas Turkey’s colonization plan was publicly exposed
			 when Turkish Prime Minister Recep Tayyip Erdogan told Turkish-Cypriots
			 protesting against the transfer of Turkish colonists in the summer of 2011,
			 If you don’t want us to send people, you need to have more
			 babies.;
		Whereas Turkey’s attempt to portray its illegal occupation
			 and colonization practices as protecting Turkish-Cypriots from Greek-Cypriots
			 has been brought into serious question by recent history including the
			 17,000,000 intercommunal visits without violence since 2003;
		Whereas Greek-Cypriots and Turkish-Cypriots have a history
			 of peaceful coexistence for nearly all of their 400 years together;
		Whereas according to Turkish-Cypriot opposition leaders,
			 nearly half of all Turkish-Cypriots have left the country for Great Britain,
			 the United States, or Australia since Turkey’s colonization of Cyprus began to
			 the point that today less than 90,000 Turkish-Cypriots live in the occupied
			 area;
		Whereas according to the leader of the Turkish-Cypriot
			 Communal Democracy Party, Turkish-Cypriots are in danger
			 of extinction both in terms of the population and culturally;
		Whereas in recent years, the Republic of Cyprus along with
			 other countries in the eastern Mediterranean, including Israel, have discovered
			 vast reserves of natural gas within their territorial waters and Exclusive
			 Economic Zones (EEZ);
		Whereas Cyprus and Israel recently signed an agreement
			 defining the boundaries of their respective EEZ’s, and on that basis are
			 proceeding with the exploration of the area's natural gas reserves;
		Whereas a United States company is currently developing
			 hydrocarbon deposits in the offshore EEZ’s of Cyprus and Israel;
		Whereas these developments are potentially significant for
			 the energy security of Europe;
		Whereas the United States Government supports the
			 sovereign rights of Cyprus and Israel to explore hydrocarbon deposits in their
			 respective EEZ’s;
		Whereas in a classic colonialist attempt to exploit the
			 national wealth of Cyprus, Turkey is attempting to extend its illegal
			 occupation and control of parts of Cyprus to include Cyprus’ EEZ so it can
			 unjustly seize and exploit the energy resources which are rightfully the
			 property of the Republic of Cyprus;
		Whereas Turkey's drive to capture the energy resources of
			 the Republic of Cyprus has been accompanied by a variety of provocative and
			 bellicose actions including—
			(1)sending warships
			 off of Cyprus’ southern coast to escort a Turkish research vessel looking for
			 hydrocarbon deposits;
			(2)Turkish Prime
			 Minister Recep Tayyip Erdogan publicly warning that his country would
			 retaliate even more strongly to any further mineral exploration
			 by Cyprus around the island;
			(3)Turkish Foreign
			 Minister Ahmet Davutoglu warning of a necessary response if
			 Cyprus went ahead with its energy development plans;
			(4)Turkey’s European
			 Union Minister Egemen Bagis threatening that, This is what we have a
			 navy for. We have trained our marines for this. We have equipped the navy for
			 this. All options are on the table. Anything can be done;
			(5)conducting air and
			 naval military exercises south of Cyprus in the area of exploration; and
			(6)declaring invalid
			 the agreement between Israel and Cyprus demarcating their EEZ’s;
			Whereas the highest levels of the United States Government
			 privately urged Turkey to not follow through with its threats against Cyprus
			 for exercising its sovereign right to explore its own natural resources;
		Whereas on April 26, 2012, Turkey began illegally drilling
			 for oil and natural gas on the island of Cyprus, clearly within the Republic of
			 Cyprus’ sovereign territory, and named a well Turkish homeland,
			 as the first in a drilling package that also includes
			 exploration throughout Cypriot waters;
		Whereas Turkish efforts to colonize areas of Cyprus and
			 exploit its natural resources have even led certain leading Turkish officials,
			 such as European Union Minister Egemen Bagis, to call for annexing
			 northern Cyprus to Turkey, which would be in direct violation of the
			 United Nations Charter and United Nations Security Council resolutions on
			 Cyprus; and
		Whereas 40,000 Turkish-Cypriots protested against Turkish
			 austerity measures during demonstrations last year, with hundreds shouting and
			 holding signs reading, Ankara, get your hand off our shores:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)respects and accepts the sovereignty of the
			 Republic of Cyprus as the only sovereign state on the island of Cyprus;
			(2)urges the
			 Government of the Republic of Turkey to respect, accept, and formally recognize
			 the sovereignty of the Republic of Cyprus over all of the territory of the
			 island of Cyprus, end its illegal military occupation of Cyprus, and accept and
			 fully implement all United Nations Security Council Resolutions on
			 Cyprus;
			(3)supports the
			 Republic of Cyprus in its plans to explore and exploit energy reserves within
			 its Exclusive Economic Zone (EEZ) and praises Cyprus and Israel for working
			 cooperatively to develop the energy holdings in the region;
			(4)urges the
			 Government of Turkey to cease all activities and plans to further develop
			 energy resources illegally within the territory and EEZ of the Republic of
			 Cyprus;
			(5)opposes Turkey's
			 threatening statements and naval movements designed to keep Cyprus from
			 exploiting its energy resources;
			(6)expresses serious
			 concern about Turkey's ongoing efforts to colonize the area of northern Cyprus
			 by sending hundreds of thousands of non-Cypriot Turkish citizens to
			 Cyprus;
			(7)considers the
			 Government of Turkey in grave violation of Article 49 of the 4th Geneva
			 Convention of 1949 by transferring parts of its own civilian population into
			 occupied northern Cyprus; and
			(8)urges the
			 Administration to call on Turkey to end its illegal colonization of Cyprus with
			 non-Cypriot populations, end its illegal occupation of northern Cyprus, and end
			 its illegal interference with Cyprus’ exploitation of its energy
			 resources.
			
